

117 HRES 106 IH: Expressing the sense of the House of Representatives regarding the establishment of a National Day of Remembrance.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 106IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Krishnamoorthi submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives regarding the establishment of a National Day of Remembrance.Whereas, on January 6, 2021, as Members of Congress convened to count electoral votes for President and Vice President of the United States, in keeping with their constitutional duties, a mob of thousands of insurrectionists gathered on the Capitol Grounds;Whereas the insurrectionists convened to oppose the imminent affirmation of Joseph R. Biden, Jr., and Kamala D. Harris as the next President and Vice President of the United States, respectively;Whereas prior to convening on the Capitol Grounds, many of the insurrectionists attended a Save America rally near the White House;Whereas President Donald J. Trump spoke at the rally and encouraged attendees to walk down to the Capitol;Whereas the insurrectionists stormed and forcefully entered the Capitol, including by breaking through barricades, doors, and windows;Whereas the presence of insurrectionists inside the Capitol posed an immediate threat to the physical security of Members of Congress, congressional staff, and building personnel, forcing them to evacuate or seek shelter elsewhere;Whereas insurrectionists breached, ransacked, and stole valuable property from the House of Representatives Chamber, the Senate Chamber, and the offices of Members of Congress, including the Speaker of the House of Representatives;Whereas pipe bombs were discovered outside the headquarters of the Democratic National Committee and the Republican National Committee;Whereas a total of five individuals lost their lives during the insurrection, including United States Capitol Police Officer Brian D. Sicknick;Whereas these violent acts of insurrection and domestic terror posed an unprecedented attack on American democracy and American democratic institutions; andWhereas in the aftermath of the insurrection, Members of Congress of both parties condemned the attack as an act of domestic terror against the United States, and both Republican and Democratic elected officials have a solemn responsibility to condemn the attack, hold its perpetrators accountable, and join in remembering the lives lost due to the events of January 6, 2021: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)there should be established a National Day of Remembrance to remember the insurrection that occurred on January 6, 2021, at the United States Capitol; and(2)we should come together as a country and ensure that such events never occur again in our Nation of, by, and for the people. 